PAGE, Circuit Judge.
The penalty imposed on each defendant is a fine of $800 and foiir months in jail. The defendants were convicted by a jury on the first, second, and fifth counts of. a criminal information under the Volstead Act (41 Stat. 305). The first count charged unlawful manufacture of intoxicating liquor, but there is no evidence to sustain conviction under that count. The second count charged unlawful possession of intoxicating liquor, and the fifth charged the un*852lawful possession of two stills. ' The only penalty for violations under each of the counts 2 and 5, for a first offense, is a fine of not over $500.
The judgment will be reversed and remanded as to count 1, and the punishment is modified by striking out the sentence of imprisonment. The judgment as to the penalty shall read: Each defendant shall pay a fine to the United States in the sum of $800, together with costs of this prosecution, and shall stand committed to the McLean county, III., jail until fine and costs are paid. In all other respects the judgment is affirmed, each defendant to pay his costs in this court.